 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES JOSEPH PULIZZANO,                           No. 2:19-cv-01728 JAM GGH P
12                       Petitioner,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    THE STATE OF CALIFORNIA, et al.,
15                       Respondents.
16

17          Petitioner, a state prisoner proceeding in pro se, has filed an application for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred to the United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 302(c).

20          On September 13, 2019, the undersigned issued an order directing both parties to update

21   the court on whether petitioner’s state remedies had been fully exhausted. ECF No. 8. At the

22   time, it was unclear to the court whether petitioner’s resentencing proceedings had been

23   completed after a remand by the California Third Appellate District, Court of Appeal; and

24   whether petitioner had completed or began his direct appeal. Id. After reviewing petitioner and

25   respondent’s briefing, ECF Nos. 12, 13, it is apparent that petitioner’s habeas petition is

26   premature based on a pending direct appeal in the California Third Appellate District, Court of

27   Appeal. ECF No. 13-1 at 1.

28   ////
                                                        1
 1          The exhaustion of state court remedies is a prerequisite to the granting of a petition for

 2   writ of habeas corpus. 28 U.S.C. § 2254(b)(1). If exhaustion is to be waived, it must be waived

 3   explicitly by respondent’s counsel. 28 U.S.C. § 2254(b)(3). A waiver of exhaustion, thus, may not

 4   be implied or inferred. A petitioner satisfies the exhaustion requirement by providing the highest

 5   state court with a full and fair opportunity to consider all claims before presenting them to the

 6   federal court. Picard v. Connor, 404 U.S. 270, 276 (1971); Middleton v. Cupp, 768 F.2d 1083,

 7   1086 (9th Cir. 1985), cert. denied, 478 U.S. 1021 (1986). Here, the petition is premature because

 8   petitioner has a pending direct appeal and accordingly, has not fully exhausted his available state

 9   court remedies. See Daniels v. Nelson, 415 F.2d 323, 323 (9th Cir. 1969) (“Prisoner's petition for

10   writ of habeas corpus brought while his appeal of conviction was still pending in state court was

11   premature since he still had remedies available in state courts.”); see also Sherwood v. Tomkins,

12   716 F.2d 632, 634 (9th Cir. 1983) (“When, as in the present case, an appeal of a state criminal

13   conviction is pending, a would-be habeas corpus petitioner must await the outcome of his appeal

14   before his state remedies are exhausted, even where the issue to be challenged in the writ of

15   habeas corpus has been finally settled in the state courts.”)

16          Moreover, respondent argues the abstention doctrine requires dismissal of the federal

17   habeas petition in light of petitioner’s pending direct appeal of his criminal proceedings before

18   the California Third Appellate District, Court of Appeal. Younger abstention is appropriate when

19   the following criteria are met: (1) state judicial proceedings are pending; (2) the state proceedings

20   implicate important state interests; and (3) the state proceedings provide an adequate opportunity

21   in state court to raise constitutional challenges. See Middlesex County Ethics Committee v.

22   Garden State Bar Ass'n, 457 U.S. 423, 432, 102 S.Ct. 2515 (1982). Absent extraordinary

23   circumstances, this court is barred from directly interfering with petitioner's ongoing criminal

24   proceedings in state court. See Younger v. Harris, 401 U.S. 37, 46, 48–50 (1971); Brown v.

25   Ahern, 676 F.3d 899, 903 (9th Cir. 2012) (“abstention principles generally require a federal

26   district court to abstain from exercising jurisdiction over a habeas petition in which the petitioner

27   raises a claim under the Speedy Trial Clause as an affirmative defense to state prosecution.”);

28   Carden v. Montana, 626 F.2d 82, 84 (9th Cir. 1980) (exceptions to the general rule of federal
                                                        2
 1   abstention arise only in “cases of proven harassment or prosecutions undertaken by state officials

 2   in bad faith without hope of obtaining a valid conviction,” or “in other extraordinary

 3   circumstances where irreparable injury can be shown.”). Younger abstention is appropriate here

 4   due to the pendency of petitioner’s direct appeal in the Court of Appeal; the ongoing criminal

 5   appeal proceedings that implicate important state interests; and petitioner’s adequate opportunity

 6   to raise constitutional challenges in state court. Finally, there is no applicable exception to the

 7   Younger abstention established in this case.

 8          For these reasons, petitioner’s habeas petition should be dismissed without prejudice to

 9   petitioner’s filing of a new federal habeas petition after the exhaustion of his state court remedies.

10          Accordingly, IT IS HEREBY RECOMMENDED that petitioner’s petition for writ of

11   habeas corpus be dismissed without prejudice.

12          These findings and recommendations are submitted to the United States District Judge

13   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within twenty-one days

14   after being served with these findings and recommendations, petitioner may file written

15   objections with the court. The document should be captioned “Objections to Magistrate Judge's

16   Findings and Recommendations.” Failure to file objections within the specified time may waive

17   the right to appeal the District Court's order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.1991).

18   Dated: November 18, 2019
                                                 /s/ Gregory G. Hollows
19                                       UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28
                                                         3
